Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 1 of 11 PageID #: 9859




                          Exhibit 7
 Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 2 of 11 PageID #: 9860



                                                                        Page 1

 1                            UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA
 2                                  HUNTINGTON DIVISION
 3           _____________________________
             Jonathan R., minor, by Next              :
 4           Friend, Sarah Dixon, et al., :
                                                      :
 5                  Plaintiffs,                       :    Class Action
                                                      :
 6           v.                                       :    3:19-cv-00710
                                                      :
 7           Jim Justice, in his official :
             capacity as the Governor of              :
 8           West Virginia, et al.,                   :
                                                      :
 9                  Defendants.                       :
             _____________________________
10
11                  VIDEOCONFERENCE DEPOSITION OF JANET FLORY
12           DATE:                October 23, 2020
13           TIME:                9:01 a.m. to 2:59 p.m.
14           LOCATION:            Witness Location
15
16           REPORTED BY:        Felicia A. Newland, CSR
17
18
19
20
                                 Veritext Legal Solutions
21                         1250 Eye Street, N.W., Suite 350
                                  Washington, D.C. 20005
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 3 of 11 PageID #: 9861


                                                          Page 18                                                             Page 20
   1             MS. MAHONEY: Objection.                             1   manager.
   2             THE WITNESS: It depended on the                     2        Q        Was there a time that you would speak
   3    position I was in and the period of time. The                3   with the child?
   4    times that I did review cases most often had to do           4        A        Well, again, many of these were
   5    with fatalities or critical incidents.                       5   fatalities.
   6    BY MS. SMITH:                                                6        Q        Okay. Would you speak with the
   7         Q And when was that?                                    7   providers of the child?
   8             What role were you in when you were                 8        A        There were times when that would
   9    doing that?                                                  9   happen, yes.
  10         A That happened -- again, are we                       10        Q        Are -- how many cases a year would
  11    talking just about the '90s or more recently?               11   you say that you reviewed?
  12         Q Let's talk first about your time in                  12              MS. MAHONEY: Objection. Vague.
  13    Hamilton County.                                            13              THE WITNESS: I can't really --
  14         A In Hamilton County, in my position, I                14   again, this is a very long time ago and I can't
  15    did review cases most often with -- where there             15   really give an estimate.
  16    were fatalities or there were highly unusual or             16   BY MS. SMITH:
  17    serious critical incidents.                                 17        Q        When you were in Cuyahoga County, did
  18         Q And when you were reviewing the                      18   you also review case files?
  19    cases, were you serving in the role as a                    19        A        I'm not remembering. I was in a
  20    caseworker?                                                 20   different role. As a member of the executive team,
  21         A I was not.                                           21   I would have been involved in reviews of some
  22         Q Were you serving in the role as a                    22   cases, but not in the same way as in Hamilton
                                                          Page 19                                                             Page 21
   1   supervisor?                                                   1   County.
   2          A   No.                                                2        Q        And when you say "involved in the
   3          Q   What role were you serving in?                     3   reviews of some kind of cases," what was your --
   4          A   I was the deputy director responsible              4   what was your role or why were you reviewing those
   5   for children services within the department.                  5   cases?
   6          Q   And so when you were -- when you were              6        A        Most often, again, because they were
   7   reviewing these case files, what were you looking             7   high-profile cases or they were fatalities or they
   8   for?                                                          8   were critical incident cases, or it could have been
   9          A   I was looking for, first of all,                   9   that there was a particular issue that had come up
  10   whether or not a particular case had been conducted          10   and we were looking at a sample of cases.
  11   within the practice and policy guidelines of the             11        Q        And when you did those case reviews
  12   department. I was looking for individual worker              12   in Cuyahoga County, did you interview people
  13   actions, supervisory actions. I was also looking             13   involved with the case?
  14   for systemic issues that might be present and                14        A        I don't remember.
  15   relevant in the case.                                        15        Q        When was the last time that you made
  16          Q   So when you were reviewing those case             16   an entry in a child's case file?
  17   files, did you also interview people involved with           17        A        I can't remember that I have.
  18   those cases?                                                 18        Q        Did you make entries in children's
  19          A   I did.                                            19   case files when you were a foster care worker in
  20          Q   Who did you interview?                            20   Detroit?
  21          A   Most often it would have been the                 21        A        I imagine I did. As you might guess,
  22   caseworker, the supervisor, and perhaps the                  22   those were days of paper files.

                                                                                                              6 (Pages 18 - 21)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 4 of 11 PageID #: 9862


                                                          Page 22                                                            Page 24
   1        Q    Okay. But since then you don't                      1   BY MS. SMITH:
   2   remember -- you don't remember making an entry?               2        Q    And so you were reviewing case files
   3        A    I do not.                                           3   when you were at the New York City Administration
   4        Q    Why did you leave Ohio?                             4   for Children's Services, did you also interview
   5             MS. MAHONEY: Objection. Vague.                      5   individuals involved with those cases?
   6             THE WITNESS: There was a change of                  6        A    There were times when I did, yes.
   7   leadership in Cuyahoga County. I was recruited to             7        Q    And who would you interview?
   8   take a position with a private agency in New York             8        A    Well, it was a part of the protocol
   9   City. It was a very exciting opportunity, and I               9   that we set up to review such cases, so there were
  10   left Ohio to go to New York City.                            10   times when the caseworker, the supervisor,
  11   BY MS. SMITH:                                                11   managers, private providers were a part of those
  12        Q    You served as the deputy commissioner              12   interviews.
  13   for Child Protection Services for the New York City          13        Q    And so did you use that as a
  14   Administration for Children's Services. Is that              14   standardized review tool when you were reviewing
  15   right?                                                       15   those cases?
  16        A    Correct.                                           16        A    Not as such, no.
  17        Q    And how large was that system when                 17        Q    What did you use when you were
  18   you were there?                                              18   reviewing the cases or how did you go about
  19        A    Very large. I was responsible for                  19   reviewing the cases?
  20   the division of child protection. We had                     20            MS. MAHONEY: Objection.
  21   approximately 60,000 reports of child abuse and              21            THE WITNESS: I would review the case
  22   neglect a year.                                              22   record. I would review other documents that had to
                                                          Page 23                                                            Page 25
   1        Q    And did you review children's case                  1   do with the case. I would look at data that were
   2   files when you were in that role?                             2   related to the case in question. And we had a
   3        A    I did.                                              3   process whereby we would meet with the staff
   4        Q    And what was the purpose of your                    4   involved with the case. And there were -- you're
   5   review?                                                       5   saying interview, I would say we had discussions
   6        A    Again, as in Ohio, I certainly was                  6   with the staff who were responsible for that case
   7   involved in case reviews when there were fatalities           7   and questions were raised and discussed during
   8   or serious critical incident cases. I also --                 8   those meetings.
   9   these were summaries of case files, but we                    9   BY MS. SMITH:
  10   instituted something called ChildStat. And once a            10        Q    Were there times that you reviewed
  11   week we reviewed and discussed two cases every               11   case files where you did not discuss the case with
  12   week.                                                        12   individuals involved with that case?
  13        Q    And I'm sorry, were these 60,000                   13            MS. MAHONEY: Objection.
  14   children you mentioned, were they in custody?                14            THE WITNESS: Yes, probably so.
  15        A    I --                                               15   BY MS. SMITH:
  16             MS. MAHONEY: Objection. Misstates                  16        Q    What were the circumstances when you
  17   prior testimony.                                             17   would not discuss the case with other individuals
  18             THE WITNESS: Sorry.                                18   involved in the case?
  19             MS. MAHONEY: You can answer, Jan.                  19        A    Well, the -- the incident that comes
  20             THE WITNESS: No. These were -- the                 20   to mind would be when employees were terminated or
  21   60,000 were reports that came to the department              21   put on leave as a result of actions that they had
  22   that required an investigation or an assessment.             22   taken on a case.

                                                                                                           7 (Pages 22 - 25)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 5 of 11 PageID #: 9863


                                                         Page 42                                                           Page 44
   1   BY MS. SMITH:                                        1           report written by your co-authors of the other six
   2         Q I'm going to introduce that on               2           children, did you?
   3   Exhibit Share. And do you have your report in        3                 A No.
   4   front of you?                                        4                 Q So there's approximately 300 pages of
   5         A I do.                                        5           this report that you have not read?
   6         Q Okay. And this is titled, "The Child         6                    MS. MAHONEY: Objection.
   7   Welfare Case Review, Expert Opinions, Susan Getman, 7                     THE WITNESS: I -- yes, I did not
   8   Janet Flory, & Elsa Popchak." Is that right?         8           read them prior to having this entire document.
   9         A Yes.                                         9           BY MS. SMITH:
  10         Q And you recognize this report?              10                 Q Have you read them since having the
  11         A I do.                                       11           entire document?
  12         Q Are you aware that last week we spoke       12                 A I have scanned some of them, yes.
  13   with both Ms. Getman and Ms. Popchak?               13                    MS. MAHONEY: I just want to clarify,
  14         A I am.                                       14           are you asking about her review of the case files
  15         Q So they answered a lot of our               15           of the other six children or of the pages of the
  16   questions about the process that you used to        16           expert report?
  17   prepare this report, so I don't think we need to go 17                    MS. SMITH: The pages of the expert
  18   over all of that again today with you, but I would  18           report.
  19   like to confirm some of what we've learned with     19                    THE WITNESS: The summary or the
  20   them.                                               20           actual cases?
  21             So you reviewed three case files,         21           BY MS. SMITH:
  22   correct?                                            22                 Q So my first -- I thought we had -- I
                                                         Page 43                                                           Page 45
   1        A     Yes.                                              1   had asked -- my question earlier was, did you
   2        Q     You reviewed Anastasia's case file,               2   review the case files of the other six children,
   3   Karter's case file and Dennis' case file?                    3   and you -- I believe you said you did not. Is that
   4        A     Correct.                                          4   right?
   5        Q     Okay. And you were asked to write                 5        A    Correct.
   6   reports summarizing and drawing conclusions about            6        Q    Did you review the reports that
   7   each of those three case files. Is that right?               7   Ms. Popchak and Ms. Getman wrote regarding their
   8        A     Yes.                                              8   review of the case files?
   9        Q     And in the executive summary, you,                9        A    No.
  10   Ms. Getman, and Ms. Popchak summarized your                 10        Q    And you wrote the sections in the
  11   collective conclusions on the case files of the             11   executive summary on investigations and
  12   nine children. Is that right?                               12   pre-placement, which is pages 5 through 11. Is
  13            MS. MAHONEY: Objection.                            13   that right?
  14            THE WITNESS: Can you rephrase the                  14        A    Yes, with input from my colleagues.
  15   question, please?                                           15        Q    And you also wrote the section
  16   BY MS. SMITH:                                               16   headed, "The casework practice that was documented
  17        Q     In the executive summary, you,                   17   in these records raises serious concerns regarding
  18   Ms. Getman, and Ms. Popchak, you summarized your            18   the knowledge and skills of frontline workers and
  19   conclusions about your reviews of the nine case             19   supervisors" on pages 32 to 34?
  20   files. Is that right?                                       20        A    Let me just look at that.
  21        A     Yes.                                             21        Q    Sure.
  22        Q     And you did not review the case file             22        A    I had -- I think I did a first draft.

                                                                                                          12 (Pages 42 - 45)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 6 of 11 PageID #: 9864


                                                          Page 50                                                             Page 52
   1   of expertise and background and experiences.                  1   BY MS. SMITH:
   2   BY MS. SMITH:                                                 2        Q      Had you worked with Ms. Getman or
   3        Q     But you don't actually know that that              3   Ms. Popchak before you worked with them on this
   4   sentence on page 7, about Serena and Theo, you                4   report?
   5   don't know that that's factual, correct?                      5        A      Ms. Getman, no. Ms. Popchak, I knew
   6             MS. MAHONEY: Objection.                             6   her in the '90s. She was -- I don't know if she
   7             THE WITNESS: I did not review that                  7   was a worker or a supervisor at that time. More
   8   case file to verify it myself.                                8   recently I worked with her in my consulting role
   9   BY MS. SMITH:                                                 9   with On the Frontline and worked with her on an
  10        Q     Isn't it true that there are dozens               10   initial -- an initial review of the fatality panel
  11   of similar sentences in this executive summary for           11   that I chaired in Cuyahoga County.
  12   which you didn't verify yourself?                            12        Q      Did you know that you would be
  13             MS. MAHONEY: Can I interrupt for a                 13   working together on this project?
  14   second? You're breaking up.                                  14              MS. MAHONEY: Objection.
  15         (Discussion had off the record.)                       15              THE WITNESS: At what -- I don't -- I
  16   BY MS. SMITH:                                                16   don't -- at what point?
  17        Q     Okay.                                             17   BY MS. SMITH:
  18        A     So you're asking whether there are, I             18        Q      You didn't -- you didn't -- you
  19   think as you put it -- so maybe you could say the            19   didn't ask for her to be brought on. Is that
  20   question again, please.                                      20   right, to work on this project?
  21        Q     Sure.                                             21        A      No. No.
  22             So isn't it true that there are                    22              MS. SMITH: So we've been going for
                                                          Page 51                                                             Page 53
   1   dozens of similar sentences in this executive                 1   about an hour, is now a good time for a break?
   2   summary that you did not verify that they were                2              MS. MAHONEY: That's fine with me.
   3   accurate because they were in the case files of the           3              Ms. Flory, is that okay with you?
   4   other six children?                                           4              THE WITNESS: That's good.
   5             MS. MAHONEY: Objection. Vague.                      5              MS. SMITH: All right. So can we
   6   Confusing.                                                    6   take a ten-minute break?
   7             THE WITNESS: The three of us                        7              THE WITNESS: Sure.
   8   reviewed, as you know, each -- we each reviewed               8              MS. SMITH: Okay. So we can come
   9   three cases. We collectively put this report                  9   back at 10:11 a.m.
  10   together based on each of our experiences. And so            10            (Recess from 10:02 a.m. to 10:14 a.m.)
  11   yes, we did not personally review nine case files.           11   BY MS. SMITH:
  12   BY MS. SMITH:                                                12        Q      Okay. So you, Ms. Getman, and
  13        Q     And so because you didn't personally              13   Ms. Popchak applied reasonable professional
  14   review nine case files, you don't have personal              14   standard in the child welfare field in conducting
  15   knowledge of the accuracy of the statements in the           15   your reviews and writing the report. Is that
  16   executive summary about the files that you did not           16   right?
  17   review?                                                      17        A      Yes.
  18             MS. MAHONEY: Objection. Asked and                  18        Q      And when we spoke with Ms. Getman and
  19   answered.                                                    19   Ms. Popchak, they said that the 20 or so themes
  20             THE WITNESS: I have relied, and I                  20   that you identified in the executive summary
  21   think quite well, relied well, on the -- what my             21   reflect the reasonable professional standard that
  22   colleagues have brought to this report.                      22   satisfied as concerns in the nine case files.

                                                                                                           14 (Pages 50 - 53)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 7 of 11 PageID #: 9865


                                                            Page 54                                                            Page 56
   1            Do you agree with that?                                1   got two stories here, or more than two stories."
   2        A     I do.                                                2        Q    So would you say that this is based
   3        Q     So we didn't have time to go over all                3   on your experiences in the child welfare field?
   4   of the themes with Ms. Getman and Ms. Popchak, so I             4        A    Yes.
   5   would like to go over them with you now. Could you              5        Q    And is there any written standard
   6   please turn to the first theme, which is on page 5?             6   that you would say that this is based on?
   7            Okay. So on page 5, the theme says,                    7        A    Well, there's a great deal of
   8   "The reviewed case records -- the reviewed case                 8   academic work about critical thinking. It's not
   9   records reflect a lack of critical thinking                     9   all specific to child welfare, but in my work with
  10   throughout the investigation and assessment                    10   On the Frontline, and particularly with ShadowBox,
  11   process." Is that right?                                       11   which I don't think -- I won't go into a whole lot,
  12        A     Yes.                                                12   we are working to infiltrate critical thinking more
  13        Q     Is that theme based on any written                  13   heavily into both the training and the daily
  14   federal guideline?                                             14   practice of caseworkers.
  15        A     I think you will not find a specific                15        Q    So it sounds like this is an area
  16   federal guideline about critical thinking, but I               16   that's still developing?
  17   think that in the field, this area of critical                 17            MS. MAHONEY: Objection. Misstates
  18   thinking is a major, major issue for all of public             18   testimony.
  19   child welfare and, frankly, for all the social work            19            THE WITNESS: It's an area that's
  20   field.                                                         20   developing in child welfare. And as I said, it's
  21        Q     What do you mean by "major issue"?                  21   not new in other domains.
  22        A     There is a lot of work being done                   22
                                                            Page 55                                                            Page 57
   1   about the way in which large systems work and                   1   BY MS. SMITH:
   2   bureaucracies work. And that's not just in child                2        Q    But besides the literature on
   3   welfare. That the training and the way in which                 3   critical thinking, there's not any kind of
   4   workers do their work is to learn the rules, and                4   published child welfare standard that you're basing
   5   that large systems then rely on adherence to rules              5   this theme on. Would you agree?
   6   that can be measured quantitatively by data.                    6            MS. MAHONEY: Objection.
   7             That leaves out the very essence of                   7            THE WITNESS: Well, I think there are
   8   what is expected and is taught, but then not                    8   plenty of professional standard kind of guidance
   9   implemented often or -- or routinely -- I should                9   documents that talk about this, whether it's called
  10   say routinely, not often -- not implemented                    10   critical thinking or not. And I believe that your
  11   routinely in that the coddling together and the --             11   own West Virginia policies really lay out a good
  12   particularly in the investigative side of things               12   foundation for this kind of work. And it's not
  13   of, "Okay. I've heard this story, now I've heard               13   really -- it's developing in some ways, in other
  14   her story and the two don't jive. What do I do                 14   ways it's like it was always expected that as a
  15   with this," rather than simply recording, "Well,               15   part of an investigation, you dig to find out
  16   mom said this, the child said this, and maybe a                16   what's going on. And that's what we did not see in
  17   teacher or somebody else said something else."                 17   these cases.
  18             And there's no attempt to think                      18   BY MS. SMITH:
  19   through actually a problem-solving process. And --             19        Q    So I didn't see a citation to the
  20   and we found many, many examples of conflicting                20   critical thinking guidelines. Are those ACS
  21   information being given, but never dealt with.                 21   guidelines that you are referring to?
  22   There was no attempt to say, "Wait a minute. We've             22            MS. MAHONEY: Objection. Asked and

                                                                                                            15 (Pages 54 - 57)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 8 of 11 PageID #: 9866


                                                          Page 62                                                          Page 64
   1   BY MS. SMITH:                                                 1            THE WITNESS: I think I said in
   2        Q      Okay. So let's -- what documents are              2   several different ways, there is -- there -- how we
   3   you referring to?                                             3   arrived at these themes, what we used to arrive
   4              MS. MAHONEY: Objection. I don't                    4   with and in the scope of what we were asked to do.
   5   believe the witness testified she was referring to            5   We did not do a research paper on the totality and
   6   any specific document in the context of reasonable            6   the origin of the conclusions that we reached.
   7   professional standards.                                       7   BY MS. SMITH:
   8              THE WITNESS: I think that we did not               8        Q    So I'm not asking for a -- what the
   9   have time, nor were we asked, to review the                   9   totality of the conclusions are and what the
  10   totality of documents that supported our themes.             10   background research is. I'm just trying to figure
  11   These were from our collected experience and our             11   out what the laws and regulations and state laws
  12   agreed-upon observations of the cases that we saw.           12   that these themes that you have come up with are --
  13   And these themes reflect what we know about the              13   what they're based on.
  14   field and what we know from our -- our collected             14            MS. MAHONEY: Objection. Asked and
  15   experience.                                                  15   answered.
  16   BY MS. SMITH:                                                16            THE WITNESS: I feel like I already
  17        Q      So I guess my question is: If I                  17   answered that. And I don't have more to add.
  18   wanted to look up what reasonable professional               18   BY MS. SMITH:
  19   standards are in the child welfare field, where              19        Q    So you don't -- you can't point to
  20   would I find documents that has those?                       20   any federal law or regulation or city law that
  21              MS. MAHONEY: Objection.                           21   these themes were based on?
  22              THE WITNESS: I think you would start              22            MS. MAHONEY: Objection. Asked and
                                                          Page 63                                                          Page 65
   1   with the federal law. I think you would look at               1   answered. And objection. Misstates prior
   2   regulations. I think you would look at documents              2   testimony.
   3   state by state that give training and guidance.               3            Ms. Flory, you can answer.
   4   And it will vary from state to state where those              4            THE WITNESS: I have nothing else to
   5   documents are and how -- how complete they are, and           5   add to this.
   6   how current they are with the current kind of                 6   BY MS. SMITH:
   7   thinking that's going on these days in child                  7        Q    Sorry, I missed that. My computer
   8   welfare.                                                      8   just broke up. What did you say?
   9   BY MS. SMITH:                                                 9        A    I have nothing else to add to things
  10        Q      So that's what I'm trying to figure              10   that I previously said.
  11   out, which federal laws, which federal regulations           11        Q    Okay. Let's turn to the next theme
  12   are these themes based on?                                   12   then on page 8. "In the reviewed cases, accounts
  13              MS. MAHONEY: Objection. I also just               13   of an investigation/assessment were often
  14   want to note that the witness has testified that             14   incomplete, with missing determinations, and
  15   she's basing -- part of these things are based upon          15   recorded out of chronological order."
  16   her experience.                                              16            What's the foundation for this theme?
  17              THE WITNESS: I'm not able to answer               17        A    Our review of the cases where we
  18   your question.                                               18   could not follow from one action to the next, where
  19   BY MS. SMITH:                                                19   there were reports that had missing determinations
  20        Q      Why not?                                         20   and -- and investigation conclusions that were
  21              MS. MAHONEY: Objection.                           21   filed months apart, which is, in any reasonable
  22   Argumentative.                                               22   professional standard, not good practice. Because

                                                                                                         17 (Pages 62 - 65)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 9 of 11 PageID #: 9867


                                                            Page 66                                                             Page 68
   1   if there are concerns about the safety or the risk              1   incidents to try to reconstruct what had happened
   2   of harm to a child, you're leaving that child in                2   to a particular child. That's how I ended up
   3   that situation until you decide or until somehow                3   making sense of it.
   4   these reports came to some conclusion.                          4           Q    Would it have been helpful for you to
   5        Q     So when you say "for any reasonable                  5   interview the caseworkers involved in these cases?
   6   professional standard not in good practice," is                 6           A    That would have been another dynamic
   7   that based on your experience?                                  7   or another element of what we were asked to do.
   8        A     Absolutely.                                          8           Q    Did you ask if you could speak with
   9        Q     Is that based -- go ahead.                           9   any caseworkers?
  10        A     And it's also based on -- in every                  10           A    I'm sorry, am I frozen or are you
  11   state, in every jurisdiction, there are specific               11   frozen?
  12   regulations about the length of time that cases                12           Q    I think you're frozen on my screen.
  13   should take and different actions within an                    13               MS. MAHONEY: Yes, you're frozen on
  14   investigation of a case, how long they should take.            14   my screen as well.
  15        Q     And what are West Virginia's                        15               THE WITNESS: Am I -- is it me? Can
  16   regulations on that?                                           16   you hear me?
  17        A     I'm not recalling exactly, but I did                17               MS. SMITH: I can hear you now.
  18   have that -- it -- it's within -- it certainly is              18               THE WITNESS: Okay.
  19   not seven or eight months apart, but it's within               19               MS. MAHONEY: Can you repeat the
  20   reasonable lengths of time. And there are                      20   question, please?
  21   different -- there are different time frames for               21   BY MS. SMITH:
  22   different pieces of the report of an investigation.            22           Q    I had asked if it would be helpful
                                                            Page 67                                                             Page 69
   1         Q So you didn't have any concerns with          1             for you to interview caseworkers to help you figure
   2    West Virginia's regulations in this area?            2             out what went on in this case. And I didn't hear,
   3         A They seemed in line with other                3             I think you had said -- just -- you cut out when
   4    systems that I am aware of.                          4             you answered that question.
   5         Q So your concerns are whether or not           5                     A    Okay. Interviewing caseworkers would
   6    those regulations were complied with?                6             have added another dynamic to this report that
   7             I'm sorry. You just froze, I'm not          7             is -- that was beyond the scope of what we were
   8    sure --                                              8             asked to do. I -- I would say because I have --
   9         A Yes. Yes, to that specific issue,             9             it's -- it was clear to me that if a caseworker
  10    timelines were not adhered to. But I think in this 10              were looking at these records, a new caseworker
  11    theme, we also talk about the state of the records 11              assigned to a case as I did, they would have great,
  12    themselves, it was very, very difficult to piece    12             great difficulty figuring out what the history was
  13    together the different elements of an investigation 13             and what the trajectory of a family was within the
  14    or conclusions of a report. It was impossible in 14                system as well.
  15    most of these cases to follow along and to          15                     Q    And did you -- did you -- strike
  16    understand what the trajectory and what the time 16                that.
  17    frames and what the compliance was.                 17                         So are you aware of how West Virginia
  18         Q So despite that it was almost                18             caseworkers review case records in their day-to-day
  19    impossible to do so, you were still able to draw 19                work?
  20    these conclusions from the case file?               20                     A    Specifically, no, I am not aware of
  21         A Personally, I had stickies all over          21             how that happens. I can -- I could only see how
  22    my bedroom wall with the dates of specific          22             the record was organized or not organized that I

                                                                                                             18 (Pages 66 - 69)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 10 of 11 PageID #: 9868


                                                             Page 74                                                            Page 76
    1   this theme is based on your review of the case                  1   research about all of the sources of the reasonable
    2   records, but I'm actually asking, when you were                 2   professional standards that we saw.
    3   reviewing the case records, how did you make                    3        Q    I understand you weren't citing all
    4   conclusions about what you were reviewing to come               4   of the sources, but I'm trying to figure out if
    5   up with the theme?                                              5   there are any written sources that you relied on?
    6            What -- is the theme -- what did you                   6            MS. MAHONEY: Objection. Asked and
    7   rely on in making conclusions about the case                    7   answered.
    8   records related to this theme?                                  8            THE WITNESS: I'm not a researcher,
    9            MS. MAHONEY: Objection. Vague.                         9   I'm not an academic. I have been in this field for
   10   Confusing. Asked and answered.                                 10   over 40 years, and there are things that I know
   11            THE WITNESS: I don't know how to                      11   that at one time I did read all that information.
   12   make this clearer, but in a record, if I read that             12   But at this point in my career, these are things
   13   there were collateral sources who had information              13   that I -- I accept as basic principles about the
   14   or who were cited in the case record, but then                 14   way in which child welfare cases should be
   15   there either is no information about any interviews            15   conducted. And that was used in these reports.
   16   or any information that they provided, which was in            16   BY MS. SMITH:
   17   some cases.                                                    17        Q    And did Ms. Getman and Ms. Popchak
   18            Or there is information from                          18   rely on the -- rely on the same reasonable
   19   collateral sources, but it is -- and it directly               19   professional standard?
   20   is relevant to the safety and the risk of harm to              20            MS. MAHONEY: Objection.
   21   a child, but it's not used in any way to draw                  21            THE WITNESS: We thoroughly discussed
   22   conclusions, you know, that's how we reached this              22   every one of these and we agreed -- we have
                                                             Page 75                                                            Page 77
    1   theme. Because we saw it over and over and over                 1   different backgrounds and we have different
    2   again in different kinds of ways.                               2   experiences, but we agreed on these themes based on
    3   BY MS. SMITH:                                                   3   our review of the nine cases.
    4        Q     So where would I find that                           4   BY MS. SMITH:
    5   professional standard on collateral contacts?                   5        Q    And Ms. Popchak reviewed her own
    6            MS. MAHONEY: Objection. Asked and                      6   cases using her professional experiences, correct?
    7   answered.                                                       7            MS. MAHONEY: Objection. Asked and
    8            THE WITNESS: Yeah, this one you're                     8   answered.
    9   going to find in textbooks about child welfare and              9            THE WITNESS: Yes.
   10   how to conduct an investigation.                               10   BY MS. SMITH:
   11   BY MS. SMITH:                                                  11        Q    And the same with Ms. Getman?
   12        Q     And when you said you saw this theme                12            MS. MAHONEY: Objection.
   13   over and over again, do you mean that you saw it               13            THE WITNESS: Yes.
   14   over and over again in these nine case files?                  14   BY MS. SMITH:
   15        A     Yes.                                                15        Q    Okay. The next theme is on page 9.
   16        Q     And did you cite to any of those                    16   It says, "The reviewed cases exhibited a failure by
   17   textbooks on collateral context in the theme?                  17   DHHR to access key components of any alleged
   18        A     Clearly not.                                        18   abuse." And what is the foundation for this?
   19        Q     And why not?                                        19            MS. MAHONEY: Same objection.
   20        A     For the same reason that I gave on                  20            THE WITNESS: What's the foundation?
   21   the other themes, I -- I, we, were not writing a               21   I'm sorry, the foundation for our theme or the
   22   document that did -- that included thorough                    22   foundation for our conclusion?

                                                                                                             20 (Pages 74 - 77)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-7 Filed 11/16/20 Page 11 of 11 PageID #: 9869


                                                          Page 174                                                            Page 176
    1        Q    To confirm, you did not interview                   1   systemic issues, I think that a case review gives
    2   anyone involved with either Anastasia's case,                 2   you a very, very good beginning sense of what is
    3   Karter's case, and Dennis' case, correct?                     3   happening, not just with that case, but potentially
    4            MS. MAHONEY: Objection. Asked and                    4   can point you to where there are other issues that
    5   answered.                                                     5   go beyond that one case, one or two cases.
    6            THE WITNESS: I did not interview                     6        Q       Do you think interviews are
    7   anyone, correct.                                              7   unnecessary to accurately evaluate a case file?
    8   BY MS. SMITH:                                                 8        A       Well, again, I was contracted to
    9        Q    And you didn't otherwise speak to                   9   review the case record, first and foremost. This
   10   anyone else involved in their case?                          10   was not an overall review of every single factor
   11            MS. MAHONEY: Objection. Asked and                   11   that might impact on the veracity of what we found,
   12   answered.                                                    12   but, of course, an interview would add some
   13            THE WITNESS: I did not.                             13   information. Some of it might be useful and some
   14   BY MS. SMITH:                                                14   of it might not be useful, some of it might be
   15        Q    Did you have any reservations about                15   redundant. There are other things, including
   16   drawing conclusions on these case records based on           16   interviews, to do if you were doing an overall
   17   your limited review?                                         17   system review.
   18        A    No. As has been stated, I was hired                18        Q       What other kinds of things would you
   19   to do a case review, which I did. I was also --              19   do for an overall system review?
   20   part of that was looking at themes and patterns              20               MS. MAHONEY: Objection. Asked and
   21   across not just my cases, but with my colleagues             21   answered.
   22   across the nine cases. And remarkably we pretty              22               THE WITNESS: Well, I think you would
                                                          Page 175                                                            Page 177
    1   much quickly found that there were very common                1   look at the context within which a case existed,
    2   themes in all of these nines cases.                           2   you would look at data, you would look at a number
    3        Q    Did either Ms. Getman or Ms. Popchak                3   of things about how the system operated.
    4   express any reservations about basing their reviews           4   BY MS. SMITH:
    5   on just the case records?                                     5        Q       And you didn't do that here?
    6        A    I'm not remembering any.                            6               MS. MAHONEY: Objection. Asked and
    7        Q    Do you have an opinion as to whether                7   answered.
    8   reviewing a case record is sufficient to                      8               THE WITNESS: Okay. I -- I sort of
    9   understanding a particular case?                              9   think this is a bit unfair. I was asked to do a
   10            MS. MAHONEY: Objection. Confusing.                  10   task based on my background and my experience, I
   11            THE WITNESS: Do you want to ask the                 11   did that.
   12   question again?                                              12   BY MS. SMITH:
   13   BY MS. SMITH:                                                13        Q       I believe you testified earlier that
   14        Q    Is it your opinion -- do you have an               14   this is not an academic paper. Is that right?
   15   opinion if reviewing a case record is enough to              15        A       Yes. No, I believe I testified that
   16   understand a particular case?                                16   I'm not an academic or a researcher.
   17        A    Given my experience, as I talked                   17        Q       Oh.
   18   about it earlier, and particularly as I think about          18        A       That was not the purpose of this
   19   my experience with the process of ChildStat in New           19   paper for these reviews.
   20   York City, looking at only two cases out of                  20        Q       You published papers in books before,
   21   thousands of cases every week, and then using those          21   right?
   22   case reviews as a springboard to look at potential           22        A       A few, very few.

                                                                                                          45 (Pages 174 - 177)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
